Title: From James Madison to James Simpson, 26 March 1803
From: Madison, James
To: Simpson, James


Sir,Department of State March 26th. 1803
Since my letter of the 22d of August, I wrote you one dated in October, supposed to be on the 21st but of which no copy is now found in the office: I therefore request you to return me a copy of it.
I have now to acknowledge the rece[i]pt of your numbers from 47 to 52 both inclusive. All your Bills have been honored as they appeared: and on the 9th of November last Messr[s] Bird, Savage & Bird of London were directed to pay your Bill for a years’ salary. This however has been anticipated by your draft referred to in No 50 for the same object. It will therefore remain to answer a similar purpose for the ensuing year.
A considerable time has elapsed without our receiving direct information of the footing on which you have succeeded in placing the affairs of the United States, with Morocco. The resistance you made to the demand for biennial embassies and presents, was certainly proper, as well as your conduct respecting the passport requested for the ship at Gibraltar, asserted to be the property of the Emperor. I have noticed the suggestion you make of the necessity of a gratification to Sidy Mahomet Slawy [sic]; and I trust that a passage in my letter of the 22d August will have enabled you to act in this respect as the case required.
The hostile aspect of Morocco prevented the Gun carriages from being forwarded with our last vessels, and the want of an opportunity has extended the delay, since we have had notice of the change. At present we think it will afford us the best chance of falling in with your arrangements to give you a credit with Bird, Savage & Bird of London for $4,000 to enable you to purchase them in Europe or to offer cash or other convenient Articles in lieu of them. It is supposed that they may be had, if the Emperor requires them specifically, at Lisbon, Cadiz, Gibraltar Toulon or elsewhere on as good or better terms than they can be sent out. I have the honor &c
James Madison
P. S.
Information has just been received at this office, since the foregoing was written, that the House of Bird, Savage & Bird, in London had stopt payment. You will of course forbear to draw upon them, if this which is a duplicate of my letter authorizing you to do it, shall reach you in time. No other House is yet fixed upon, as a depository of the credit intended to have been lodged with that of Bird, Savage & Bird; but no time will be lost in designating one, and in giving you the necessary information.
Dept of State Apl 1. 1803.
P. S. April 6. You may draw for the money upon the Minister of the United States in London.
  

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:507–8.



   
   Simpson’s no. 47 is dated 3 Aug. 1802; his no. 52 is dated 15 Dec. 1802.



   
   See Bird, Savage, and Bird to JM, 7 Jan. 1803, and n. 1.



   
   Simpson to JM, 14 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:581).



   
   Simpson to JM, 28 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:602–3).



   
   On the same date JM wrote to Gallatin asking him to transfer $4,000 from Barbary appropriations to Bird, Savage, and Bird to enable them to pay the draft that Simpson was authorized to make on them (DNA: RG 59, DL, vol. 14).



   
   The State Department clerk noted here, “[P. S. added to the Duplicate of the foregoing letter].”


